Citation Nr: 1455265	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-44 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for hypertension.

2. Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1946 to October 1947. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a petition to reopen the previously denied claim for hypertension.  Subsequently, in an October 2010 Statement of the Case, the RO did a full review of the evidence of records and denied service connection for hypertension.  Then, in a June 2014 Supplemental Statement of the Case, it continued the denial based on a finding that the new evidence received since the October 2010 Statement of the Case was not material.  

The Board finds that while the RO indicated in the June 2014 Supplemental Statement of the Case that it denied on the basis of no new and material evidence having been received, it did a full review of the evidence.  As such, the Board has jurisdiction to adjudicate the issue of service connection for hypertension.

The Veteran testified before the undersigned in a hearing at the RO in October 2014; a transcript is of record.  The claims file is now entirely contained in Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The RO denied service connection for hypertension in a March 2008 administrative decision, of which the Veteran was notified concurrently; the Veteran did not appeal; and no additional evidence related to the issue of hypertension was received within one year of notice of the March 2008 denial.
	
2.  Evidence received since the last final denial in March 2008 includes information that was not previously considered and that relates to an unestablished fact necessary to substantiate the claim.

3.  The weight of the evidence shows that the Veteran was not diagnosed with hypertension in service, or to a compensable degree within one year after service. 


CONCLUSION OF LAW

1.  The March 2008 denial of service connection for hypertension became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2014).

2.  New and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3. The criteria to establish service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1133, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran was provided full notice with regard to his claim in September 2009, prior to the initial adjudication.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a).  Further, all identified, available medical records have been obtained.

The RO attempted to obtain the Veteran's service treatment records (STRs).  However, it found that such records are unavailable.  When service records are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  In this case, the Veteran's STRs appear to have been destroyed in the July 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  Under these circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Additionally, the October 2014 Board hearing focused on the elements necessary to substantiate the claim on appeal.  The undersigned asked questions to obtain pertinent evidence, and the Veteran and his representative demonstrated actual knowledge of the required elements for service connection.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  No prejudice has been alleged due to any possible notice defects.  To the extent that the undersigned did not explain the bases of the prior determinations, or suggest the submission of evidence that may have been overlooked, no prejudice is shown.  Rather, the Veteran has had ample opportunity to participate in the adjudication by submitting pertinent evidence and making pertinent arguments.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  VA has also substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

A VA examination was not provided in this case.  In this regard, VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

A VA examination was not provided and is not necessary in this case because the evidence does not establish an in-service injury, disease, or event, or that a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation.  Rather, the only evidence in this regard is the Veteran's own lay statements.  As discussed below, he is not a combat veteran, and the Board finds such evidence to be not reliable.  Therefore, VA's duty to provide a VA examination or opinion is not triggered.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), 3.326; McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006) (concerning when a VA examination or opinion is necessary); Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010) (noting that for non-combat veterans, VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service).

VA has satisfied its duties to inform and assist with respect to this claim.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim, and there will be no prejudice by a decision.


II.  Analysis

Claim to Reopen 

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239 -40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.  

The RO initially denied service connection for bilateral glaucoma in a March 2008 letter because the Veteran had failed to submit Form 13055 (Request for Information Needed to Reconstruct Medical Data).  The Veteran did not appeal the decision.  Further, VA did not receive any additional evidence relating to that issue within one year of notification of the March 2008 denial.  As such, the March 2008 decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

At the time of the March 2008 denial, VA had not received any evidence regarding the hypertension claim.  Since the last final denial, VA has received Form 13055, and both private and VA treatment records.  The latter show that the Veteran is currently treated for hypertension.  This new evidence, coupled with the assertion that the disability first manifested in service, relates to an unestablished element of the previously denied claim and raises a reasonable possibility of substantiating the claim, as it suggests a potential link between his current hypertension and service.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).

Service Connection 

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service connection, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Treatment records show that the Veteran is currently diagnosed with hypertension.  See, e.g., private treatment records from December 2012 and January 2013; October 2011 VA treatment records (in Virtual VA).  He contends that his current hypertension is directly related to service.  In this regard, he testified that he was first diagnosed with hypertension during service and has continuously taken medications for it ever since.  See October 2014 hearing transcript. 

The Veteran is competent to report an in-service injury that is factual in nature, as well as his observable symptoms and history, including any diagnosis or treatment received, and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nevertheless, the Veteran is not competent to offer an opinion as to the etiology of his current disability, as these questions require medical expertise due to the complex nature of the involved bodily system.  Id.  

As stated above, the Veteran's STRs are unavailable, as they appear to have been destroyed.  The only evidence of in-service incurrence is the Veteran's testimony stating that he was diagnosed with hypertension in service and has been taking medications for it ever since.  In this regard, he stated that, in 1947, while serving in Korea as a truck driver, he went to the medic due to a headache and was given aspirin and another type of medication; then, on the next visit to the medic, he was told that the prior episode had been due to hypertension.  The Board finds that his testimony is sincere.  Nonetheless, the Board finds that his recall of events in the late 1940s is unreliable.  Furthermore, there is no indication that the Veteran's current hypertension is related to his service. As such, service connection cannot be granted on this basis.  See 38 C.F.R. §§ 3.303(c), 4.9; see also VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004). 

The Board has also considered presumptive service connection based on a chronic disease under 38 C.F.R. § 3.309(a), as hypertension is one of the enumerated diseases for such purposes.  The Veteran testified that "within a year or so after service" he underwent a physical examination for a truck driving job, and the provider noted that he had hypertension.  He added that attempts to obtain any relevant records of that examination were unsuccessful.  As stated above, the Board finds that the Veteran's recall of specific events in the late 1940s is unreliable, and there is no indication that the Veteran's hypertension first manifested in service.  Further, there is no evidence to support a finding that his hypertension manifested to a compensable degree within one year after separation from service.  

As the Veteran's hypertension did not manifest itself in service or to a compensable degree within one year after service discharge, or by October 1948, presumptive service connection on the basis of a chronic disease is not warranted.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Additionally, there is no medical evidence suggesting a link between the Veteran's current hypertension and his military service.  VA treatment records indicate that the Veteran has a long history of hypertension.  See, e.g., January 1990 VA treatment records, no treating provider has suggested such a causal relationship. 

In sum, the weight of the evidence is against service connection for hypertension, and the claim must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for hypertension is granted.

Service connection for hypertension is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


